Citation Nr: 0720542	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-30 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for skin disability of 
the hands and feet.  






REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1984 to May 1987, 
and from September 1990 to May 1991.

These matters initially came to the Board of Veterans 
Appeals (Board) on appeal from a June 2002 rating decision 
that denied service connection for low back and 
gastrointestinal disabilities, for PTSD, and for a skin 
disorder of the hands and feet.  The veteran filed a notice 
of disagreement (NOD) in June 2003, and the RO issued a 
statement of the case (SOC) in June 2004.  The veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board 
of Veterans' Appeals) in August 2004.  

In November 2004, the veteran testified during a Board 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.




In February 2006, the Board, remanded these matters to the 
RO, via the Appeals Management Center (AMC) in Washington, 
DC, for further notice to the appellant.  After 
accomplishing some of the requested action, the AMC 
continued the denial of each claim on appeal (as reflected 
in a May 2006 supplemental SOC (SSOC) and returned these 
matters to the Board for further appellate consideration.

The Board has characterized the issues on appeal consistent 
with the veteran's assertions and the RO's adjudication of 
the claims.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the claims on appeal is warranted, 
even though such action will, regrettably, further delay an 
appellate decision.

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA (see 
38 U.S.C.A. §§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 
(2006)), the Board finds that all notification action needed 
to render a fair decision on the claims on appeal has not 
been accomplished.  

In the February 2006 remand, the Board noted that, even with 
consideration of the December 2001 duty to assist letter 
from the RO to the veteran, the record did not include any 
correspondence that specifically addressed the VCAA duties 
to notify and assist, or that sufficiently addressed the 
duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring VA to explain what evidence will be 
obtained by whom.  See, e.g., Charles v. Principi, 16 Vet. 
App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  




In the February 2006 remand, the Board instructed the RO to 
provide VCAA-compliant notice.  In February 2006, the AMC 
sent the veteran a VCAA notice letter; however, as reflected 
in a VA Form 119, Report of Contact, dated July 19, 2006, 
that letter was sent to an incorrect address.  Thus, due 
process requires that another VCAA-compliant notice letter 
be sent to the veteran.  

In particular, such letter should provide sufficient notice 
of the evidence needed to substantiate his claim for service 
connection for PTSD, as well the claims for service 
connection for low back, gastrointestinal, and skin 
disabilities.  The RO's notice should give the veteran 
another opportunity to present information and/or evidence 
pertinent to any of the claims on appeal, notifying the 
veteran that he has a full one-year period for response.  
See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant 
statute to clarify that VA may make a decision on a claim 
before the expiration of the one-year notice period).  The 
RO should also invite the veteran to submit all evidence in 
his possession.  

After providing the appropriate notice, the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed 
in 38 C.F.R. 
§ 3.159 (2006).

The Board also finds that specific development of the claim 
for service connection for PTSD is warranted.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f) (2006).  

The RO appears to have denied the claim on the basis of the 
conflicting evidence as to whether the veteran, in fact, has 
PTSD.  VA treatment records show that the veteran was 
diagnosed by a VA physician with PTSD in August 2000 and 
that he 


reported stressful events during service.  The veteran 
testified that he no longer goes to the VA for treatment of 
his PTSD as he felt uncomfortable because the PTSD group 
sessions contained mostly Vietnam veterans who could not 
relate to his Persian Gulf war experiences.  Less than 
Subsequently, in February 2001, a VA examiner, "1570," 
opined that the veteran had no mental disorder.  That 
examiner concluded that the veteran "was in a war zone and 
has some mild trauma symptoms but they do not meet the full 
criteria for PTSD."  

However, the Board's review of the claims file reveals that 
RO development on the question of whether there is credible 
evidence that a claimed in-service stressor occurred.

The evidence necessary to establish the occurrence of a 
recognizable stressor during service - to support a 
diagnosis of PTSD-will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1999).  If VA 
determines the veteran engaged in combat with the enemy and 
his alleged stressor is combat-related, then his lay 
testimony or statement is accepted as conclusive evidence of 
the stressor's occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2006); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993).

If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain credible supporting information from 
another source that corroborates his testimony or 
statements.  See Cohen, 10 Vet. App. at 146-47; see also 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).





The veteran's alleged stressors include: (1) meeting two 
soldiers in the 14th Quartermaster Battalion from 
Pennsylvania, who subsequently were killed in a SCUD bombing 
attack on the Dhahran Housing Complex; (2) witnessing the 
capture and holding of prisoners and seeing dead and 
dismembered bodies in the desert after delivering ammunition 
and equipment and awaiting rescue after his truck became 
mired in the sand and he was left behind without support (in 
support, the veteran provided photographs); and (3) hearing 
the sounds of bombs, tank fire, and jets flying above the 
tent where he slept.  In a November 2000 statement, one of 
the veteran's comrades confirmed that, following the 
incident where his truck became mired in the sand, the 
veteran began requesting not to be sent back on the resupply 
missions; however, his assignments continued and as a 
result, the veteran observed many bodies and was near an 
ammunitions dump that was destroyed.  His comrade added that 
the veteran began to complain of headaches and stomach 
problems and that after his return from the Persian Gulf, 
the veteran no longer served in the National Guard and 
tended to isolate himself.  

In this case, the RO did not develop any of the veteran's 
alleged stressors, even though two of the stressors appear 
to be independently verifiable: the incident at the end of 
February and the beginning of March 1991 when his truck 
became mired in the desert sand and the destruction of an 
ammunition dump sometime after that.  

Accordingly, the Board finds that, on remand, the RO should 
afford the veteran an additional opportunity to provide 
additional information regarding his alleged /in-service 
stressful events.  Such information should include the dates 
(month and year), assigned unit, location, and the full 
names of individuals injured or killed for each of the 
events in question.  In the event that the RO determines 
that the record establishes the existence of a stressor or 
stressors, the veteran should be scheduled for an 
examination by a psychiatrist, who should be asked to 
provide an opinion as to whether the veteran has PTSD that 
is linked to a verified in-service stressor(s).




The Board also finds that further RO action on the remaining 
claims for service connection is warranted.  

The record reflects that the veteran's low back and 
gastrointestinal problems were diagnosed as lumbosacral 
strain and irritable bowel syndrome (IBS) by a February 2001 
VA general medical examiner.  The veteran testified that he 
injured his back several times while performing his duties 
as a heavy equipment truck driver and that he had stomach 
problems while stationed in Saudi Arabia, but never sought 
treatment for either condition during service because it was 
wartime.  Instead he self-medicated with Tylenol, alcohol 
rubs and Tums.  Similarly, the veteran's skin problems have 
been diagnosed as tinea pedis, acne keloidalis nuchae, and 
peeling of the hands of unknown etiology by a February 2001 
VA skin disease examiner.  Either during his VA examinations 
or during his testimony, the veteran also maintained that 
all three these disabilities have been present since 1991.  
He indicated that he saw a dermatologist, Dr. Berger, and an 
internist at Providence Hospital for these disabilities 
following his return from the Persian Gulf.  A work excuse 
dated in May 1996 identifies his internist as Dr. James 
Oliver, the head of the Internal Medicine Department at 
Providence Hospital.  Few private treatment records have 
been associated with the record.  Neither examiner provided 
a opinion to whether any diagnosed disability is medically 
related to service.

Pursuant to 38 U.S.C.A. § 5103A(d), VA will provide a 
medical examination or obtain a medical opinion if the 
record including lay or medical evidence contains competent 
evidence of a disability that may be associated with an 
event, injury, or disease that occurred in service, but the 
record does not contain sufficient medical evidence to 
decide the claim.  See also 38 C.F.R. § 3.159(c)(4) (2006).  
In this appeal, there is no medical opinion addressing the 
question of whether there exists a medical relationship, if 
any, between service and the diagnosed disabilities; such 
medical opinions would be helpful in resolving these claims.  
See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2006); McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).

Hence, the RO should arrange for the veteran to undergo 
orthopedic, gastrointestinal, and skin examinations, by 
physicians, at an appropriate VA 


medical facility.  The veteran is hereby advised that 
failure to report to any  scheduled examination(s), without 
good cause, may well result in a denial of the original 
claim(s) for service connection (as the claim(s) will be 
based on the evidence of record).  38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to 
report to any scheduled examination(s), the RO must obtain 
and associate with the claims file copies of any notice(s) 
of the date and time of the examination(s) sent to the 
veteran by the pertinent VA medical facility.

Prior to arranging to obtain further medical opinions, the 
RO should obtain and associate with the claims file all 
outstanding identified medical records.  

The claims file currently includes some outpatient treatment 
records from the Washington, DC VA Medical Center (VAMC), 
dated between April 4, 2000 and October 3, 2000.  The 
veteran testified that he was prescribed a cream for 
treatment of his skin disorders, but no such records are in 
the claims file.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent medical records 
from the Washington, DC VAMC since May 1991, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2006) as 
regards requests for records from Federal facilities.  

The RO should also specifically request that the veteran 
provide authorization to enable it to obtain treatment 
records from Drs. Berger and Oliver at Providence Hospital 
from May 1991 to the present.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A  (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  


Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to adjudicating 
the claim for service connection for cancer of the tongue 
and other portions of the mouth.  

Accordingly, these matters are hereby REMANDED to the RO, 
via the AMC, for the following action:

1.  The RO should obtain from the 
Washington, DC VAMC all outstanding 
pertinent records of evaluation and/or 
treatment for any back, 
gastrointestinal, skin or psychiatric 
problems, from May 1991 to the present.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or 
responses received should be associated 
with the claims file.

2.  The RO should send to the veteran 
and his representative a letter 
requesting that the veteran provide 
sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to any of the claims on appeal that is 
not currently of record.  The RO should 
specifically request that the veteran 
furnish the appropriate authorization to 
enable it to obtain and associate with 
the claims file all records of the 
veteran's treatment and/or evaluation by 
Drs. Berger and Oliver at Providence 
Hospital from May 1991 to the present.

The RO should invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  




The RO's letter should also clearly 
explain to the veteran that he has a 
full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4.  The RO should also afford the 
veteran another opportunity to provide 
additional information regarding his 
alleged in-service stressor(s).

The RO should contact the veteran and 
ask him to provide specific information 
concerning the claimed in-service 
stressful events that led to his PTSD-
to particularly include the incident 
when his truck was mired in the sand and 
the destruction of an ammunitions dump.  
Such information should include the 
dates (month and year), assigned unit, 
location, and the full names of 
individuals injured or killed for each 
of the events in question.  The veteran 
is advised that this information is 
vitally necessary, and that he must be 
as specific as possible, since without 
such detailed information, an adequate 
search for verifying information cannot 
be conducted.  The veteran should also 
be invited to submit statements from 
former 


service comrades or others that 
establish the occurrence of his claimed 
in-service stressful experiences.  In 
addition, the veteran should be invited 
to submit to the RO any military records 
in his possession.

5.  Unless the RO determines that 
sufficient evidence corroborating at 
least one of the claimed in-service 
stressful experiences has been 
associated with the claims file, the RO 
should undertake necessary development 
to verify the veteran's alleged 
stressful experiences through 
independent means, to include contact 
with the U.S. Army and Joint Services 
Records Research Center (JSRRC).  Any 
additional action necessary for 
independent verification of the reported 
stressors, to include follow-up action 
requested by the contacted entity, 
should be accomplished.  If the search 
for corroborating records leads to 
negative results, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

6.  After associating with the claims 
file all available records and/or 
responses received pursuant to the 
above- requested development, the RO 
should prepare a report detailing the 
nature of any specific in-service 
stressful experience(s) deemed 
established by the record.  This report 
is then to be added to the veteran's 
claims file.  If no claimed in-service 
stressful experience has been verified, 
then the RO should so state in its 
report, skip the development request in 
paragraph 7, below, then proceed with 
paragraph 8.




7.  If and only if evidence 
corroborating the occurrence of any of 
the aforementioned claimed in-service 
stressful experiences is received should 
the RO arrange for the veteran to 
undergo VA examination by a 
psychiatrist, at an appropriate VA 
medical facility.  

The veteran's entire claims file, to 
include a complete copy of this REMAND, 
must be provided to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's 
documented medical history and 
assertions.  All indicated tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all findings made 
available to the examiner, prior to the 
completion of his or her report), and 
all clinical findings should be reported 
in detail.  The examiner should clearly 
identify all current psychiatric 
disability(ies), to include a specific 
determination as to whether the 
diagnostic criteria for PTSD are met.  
If a diagnosis of PTSD is deemed 
appropriate, the examiner must identify 
the specific stressor(s) underlying the 
diagnosis, and should comment upon the 
link between the current symptomatology 
and the veteran's verified stressor(s).

The examiner should set forth all 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, in a 
printed (typewritten) report.

8.  After associating with the claims 
file all available records and/or 
responses received from each contacted 
entity, the RO should arrange for the 
veteran to undergo VA orthopedic, 
gastrointestinal, and skin 



examinations, by physicians, at an 
appropriate VA medical facility.  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
provided to the physicians designated to 
examine the veteran, and the examination 
reports should reflect consideration of 
the veteran's documented medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical 
findings should be reported in detail 
and clinically correlated to a specific 
diagnosis.  

With respect to each diagnosed 
disability, each examiner should provide 
an opinion-consistent with sound 
medical principles, and based upon 
consideration of the veteran's 
documented medical history and 
assertions-as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or more probability), that the 
disability is the result of disease or 
injury incurred or aggravated during 
active service.  

Each examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report(s).

9.  If the veteran fails to report to 
any scheduled examination(s), the RO 
must obtain and associate with the 
claims file copy(ies) of any notice(s) 
of the examination(s) sent to the 
veteran by the pertinent VA medical 
facility.




10.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

11.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal n light of all pertinent evidence 
and legal authority.

12.  If any of the benefits sought on 
appeal remain denied, the RO must 
furnish to the veteran and his 
representative an appropriate 
supplemental SOC that includes clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


